In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated February 10, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. We believe that the Parole Board had sufficient evidence before it to justify its denial of parole to the petitioner. However, it should be noted that the petitioner’s allegation contained in his petition that the Parole Board did not have a report of an up-to-date psychiatric examination of him at the time of the parole eligibility hearing, was not controverted by the Parole Board in its answer. We therefore direct that at any future parole eligibility hearing scheduled for the petitioner, the Parole Board shall be furnished a report of physical, mental and psychiatric examinations of the petitioner, and that such examinations shall be conducted within two months of the hearing. Latham, J. P., Titone, Margett and Hawkins, JJ., concur.